Downey, J.
The only question in this case is presented in the brief of counsel for the appellant as follows :
*49“ This was an action brought by Dallas against Patterson to recover the purchase-money for one hundred and sixty acres of land, alleged to have been conveyed ,by Dallas to Patterson. Various answers were filed, but the main question in the case, as presented by the bill of exceptions, is, whether the plaintiff could introduce the deed record to prove the conveyance from Dallas to Patterson. The court, over the appellant’s objection, without accounting for the original deed, permitted this to be done. We insist this was error, for the reason that the record was not admissible in evidence. Sec. 31 of the act concerning real property and the alienation thereof, 1 G. H. 265, authorized the admission of the record, but this section was expressly repealed by the act of May 4th, 1869, 3 Ind. Stat. 136,” etc.
The point has already been ruled against the position assumed by counsel. Bowers v. Van Winkle, 41 Ind. 432; Winship v. Clendenning, 24 Ind. 439. The section on which the question was decided in the above named cases has not been repealed.
The judgment is affirmed, with five per cent, damages and costs.